  Case 3:20-cv-01099-GLS-ML Document 25 Filed 04/28/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MALCOLM WASHINGTON,
                                                       3:20-cv-1099
                        Plaintiff,                     (GLS/ML)

                  v.

BROOME COUNTY DISTRICT
ATTORNEY’S OFFICE et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

      The above-captioned matter comes to this court following an Order

and Report-Recommendation (R&R) by Magistrate Judge Miroslav Lovric,

duly filed on November 24, 2020. (Dkt. No. 12.) Following fourteen days

from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein. Plaintiff pro se Malcolm Washington

filed timely objections to the R&R. (Dkt. No. 13.) For the reasons that

follow, the R&R is adopted in its entirety, Washington’s motion for summary

judgment, (Dkt. No. 8), is denied, and Washington’s complaint, (Compl.,

Dkt. No. 1), is dismissed with leave to replead.

      Washington commenced this civil rights action pursuant to 42 U.S.C.

§ 1983 against defendants Broome County District Attorney’s Office (DAO),
  Case 3:20-cv-01099-GLS-ML Document 25 Filed 04/28/21 Page 2 of 5




Endicott City Police Department (hereinafter “Endicott Police”), and

Broome County Public Defender’s Office (PDO), asserting (1) a claim of

denial of due process against DAO for withholding Brady material; and (2)

a claim of denial of equal protection against Endicott Police for creating

false accusatory instruments and forging a warrant. 1 (See generally

Compl.)

      Prior to initial review, Washington moved for summary judgment. 2

(Dkt. No. 8.) After granting in forma pauperis status, Judge Lovric

conducted an initial review of the complaint pursuant to 28 U.S.C.

§§ 1915(e) and 1915A, as well as a review of the motion for summary

judgment, and issued the R&R, which recommends dismissal with leave to

replead with respect to Washington’s claims against DAO and Endicott

Police, and without leave to replead insofar as Washington brings claims

against PDO “based on actions taken by [its] employees for performing

traditional functions as counsel.” (Dkt. No. 12 at 16-17.)

      Before entering final judgment, this court routinely reviews all report


       1
           Notably, PDO does not appear to be a party to either claim brought by Washington,
and it is unclear whether its exclusion from the claims was a mere oversight.
       2
            Subsequent to the R&R, Washington filed a second motion for summary judgment.
(Dkt. No. 14.) Consistent with the court’s adoption of the R&R, which dismisses the complaint
in its entirety, as noted below, the motion for summary judgment is denied as moot.

                                              2
  Case 3:20-cv-01099-GLS-ML Document 25 Filed 04/28/21 Page 3 of 5




and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In cases

where no party has filed an objection, or only vague or general objections

have been filed, this court reviews the findings and recommendations of

the magistrate judge for clear error. See id. at *5.

      In objecting to the R&R, Washington states that he is in “complete

disagree[ment]” with it, and cites to various cases, as well as a state court

filing related to his claims. (Dkt. No. 13.) Indeed, Washington does not

object to any specific element of Judge Lovric’s findings, and, thus, his

objections are general and subject to review only for clear error. See

Almonte, 2006 WL 149049 at *4. The court has carefully considered the

R&R, and finds no clear error in Judge Lovric’s thorough analysis, which

squarely addresses the issues with Washington’s complaint and provides

multiple, appropriate reasons for dismissal. Accordingly, the R&R is

adopted in its entirety.

      Accordingly, it is hereby

                                       3
  Case 3:20-cv-01099-GLS-ML Document 25 Filed 04/28/21 Page 4 of 5




      ORDERED that the Order and Report-Recommendation (Dkt. No. 12)

is ADOPTED in its entirety; and it is further

      ORDERED that Washington’s motion for summary judgment filed on

October 7, 2020 (Dkt. No. 8) is DENIED; and it is further

      ORDERED that Washington’s complaint (Dkt. No. 1) is DISMISSED

WITH PREJUDICE AND WITHOUT LEAVE TO REPLEAD to the extent

that it alleges claims against PDO based on actions taken by its employees

for performing traditional functions as counsel to Washington in the

underlying state court criminal proceeding; and DISMISSED WITHOUT

PREJUDICE AND WITH LEAVE TO REPLEAD to the extent that it alleges

(1) a due process claim against DAO, and (2) equal protection and/or

fabrication claim(s) against Endicott Police; and it is further

      ORDERED that Washington’s motion for summary judgment filed on

December 2, 2020 (Dkt. No. 14) is DENIED AS MOOT; and it is further

      ORDERED that Washington may file an amended complaint 3 within

thirty (30) days of the date of this Summary Order; and it is further


       3
         Any proposed amended complaint must be a wholly integrated and complete
pleading that does not rely upon or incorporate by reference any pleading or document
previously filed with the court. See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d
Cir. 1994). This means that any proposed amended complaint cannot merely refer back to
Washington’s previous complaint.

                                               4
  Case 3:20-cv-01099-GLS-ML Document 25 Filed 04/28/21 Page 5 of 5




      ORDERED that, if Washington files a timely amended complaint, the

Clerk shall forward it to Judge Lovric for review; and it is further

      ORDERED that, if Washington does not file a timely amended

complaint, the Clerk shall enter judgment without further order of the court;

and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

Washington in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

April 28, 2021
Albany, New York




                                        5
